UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 1-13455 TETRA Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 74-2148293 (State of incorporation) (I.R.S. Employer Identification No.) 24955 Interstate 45 North The Woodlands, Texas (Address of principal executive offices) (zip code) (281) 367-1983 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer [ X ] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] As of August 5, 2011, there were 77,179,949 shares outstanding of the Company’s Common Stock, $0.01 par value per share. PART I FINANCIAL INFORMATION Item 1. Financial Statements. TETRA Technologies, Inc. and Subsidiaries Consolidated Statements of Operations (In Thousands, Except Per Share Amounts) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues: Product sales $ Services and rentals Total revenues Cost of revenues: Cost of product sales Cost of services and rentals Depreciation, depletion, amortization, and accretion Total cost of revenues Gross profit General and administrative expense Interest expense, net (Gain) loss on sale of assets ) ) Other (income) expense, net ) ) Income before taxes and discontinued operations Provision for income taxes Income before discontinued operations Loss from discontinued operations, net of taxes ) Net income Net (income) loss attributable to noncontrolling interest ) - ) - Net income attributable to TETRA stockholders $ Basic net income per common share: Income before discontinued operations attributable to TETRA stockholders $ Loss from discontinued operations attributable to TETRA stockholders ) Net income attributable to TETRA stockholders $ Average shares outstanding Diluted net income per common share: Income before discontinued operations attributable to TETRA stockholders $ Loss from discontinued operations attributable to TETRA stockholders ) Net income attributable to TETRA stockholders $ Average diluted shares outstanding See Notes to Consolidated Financial Statements 1 TETRA Technologies, Inc. and Subsidiaries Consolidated Balance Sheets (In Thousands) June 30, 2011 December 31, 2010 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Trade accounts receivable, net of allowances for doubtful accounts of $2,591 in 2011 and $2,590 in 2010 Inventories Derivative assets - Deferred tax asset Oil and gas properties held for sale - Prepaid expenses and other current assets Total current assets Property, plant, and equipment Land and building Machinery and equipment Automobiles and trucks Chemical plants Oil and gas producing assets (successful efforts method) - Construction in progress Total property, plant, and equipment Less accumulated depreciation and depletion ) ) Net property, plant, and equipment Other assets: Goodwill Patents, trademarks and other intangible assets, net of accumulated amortization of $21,512 in 2011 and $21,499 in 2010 Deferred tax assets 12 Other assets Total other assets Total assets $ $ See Notes to Consolidated Financial Statements 2 TETRA Technologies, Inc. and Subsidiaries Consolidated Balance Sheets (In Thousands) June 30, 2011 December 31, 2010 (Unaudited) LIABILITIES AND EQUITY Current liabilities: Trade accounts payable $ $ Accrued liabilities Decommissioning and other asset retirement obligations, net Derivative liabilities - Total current liabilities Long-term debt, net Deferred income taxes Decommissioning and other asset retirement obligations, net Other liabilities Total long-term liabilities Commitments and contingencies Equity: TETRA stockholders' equity: Common stock, par value $0.01 per share; 100,000,000 shares authorized; 78,843,704 shares issued at June 30, 2011, and 77,825,398 shares issued at December 31, 2010 Additional paid-in capital Treasury stock, at cost; 1,696,989 shares held at June 30, 2011, and 1,533,653 shares held at December 31, 2010 ) ) Accumulated other comprehensive income Retained earnings Total TETRA stockholders' equity Noncontrolling interest - Total equity Total liabilities and equity $ $ See Notes to Consolidated Financial Statements 3 TETRA Technologies, Inc. and Subsidiaries Consolidated Statements of Cash Flows (In Thousands) (Unaudited) Six Months Ended June 30, Operating activities: Net income $ $ Reconciliation of net income to cash provided by operating activities: Depreciation, depletion, amortization, and accretion Impairments of long-lived assets Provision (benefit) for deferred income taxes ) Stock compensation expense Provision (benefit) for doubtful accounts ) (Gain) loss on sale of property, plant, and equipment ) Non-cash income from sold hedge derivatives - ) Other non-cash charges and credits Proceeds from insurance settlements - Changes in operating assets and liabilities: Accounts receivable ) Inventories Prepaid expenses and other current assets ) Trade accounts payable and accrued expenses ) ) Decommissioning liabilities ) ) Operating activities of discontinued operations 35 ) Other Net cash provided by operating activities Investing activities: Purchases of property, plant, and equipment ) ) Business combinations ) - Proceeds from sale of property, plant, and equipment Other investing activities ) ) Net cash provided by (used in) investing activities ) Financing activities: Proceeds from long-term debt - 35 Proceeds from exercise of stock options Proceeds from issuance of Compressco Partners' common units, net of underwriters' discount - Compressco Partners' offering costs ) - Excess tax benefit from exercise of stock options Net cash provided by financing activities Effect of exchange rate changes on cash ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid (refunded) ) Supplemental disclosure of non-cash investing activities: Adjustment of fair value of decommissioning liabilities capitalized to oil and gas properties $ $ See Notes to Consolidated Financial Statements 4 TETRA Technologies, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) NOTE A – BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES We are a geographically diversified oil and gas services company focused on completion fluids and services, production testing, wellhead compression, and selected offshore services including well plugging and abandonment, decommissioning, and diving. We were incorporated in Delaware in 1981. We are composed of five reporting segments organized into three divisions – Fluids, Offshore, and Production Enhancement. Included in our Offshore Division is our Maritech segment, an oil and gas exploration and production business that sold approximately 95% of its proved oil and gas reserves in the firsteight months of 2011, and whose continuing operations consist primarily of the ongoing well plugging, abandonment, and decommissioning associated with its remaining offshore production platforms. Unless the context requires otherwise, when we refer to “we,” “us,” and “our,” we are describing TETRA Technologies, Inc. and its consolidated subsidiaries on a consolidated basis. The consolidated financial statements include the accounts of our wholly owned subsidiaries. Investments in unconsolidated joint ventures in which we participate are accounted for using the equity method. Our interests in oil and gas properties are proportionately consolidated. All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with Rule 10-01 of Regulation S-X for interim financial statements required to be filed with the Securities and Exchange Commission (SEC) and do not include all information and footnotes required by generally accepted accounting principles for complete financial statements. However, the information furnished reflects all normal recurring adjustments, which are, in the opinion of management, necessary to provide a fair statement of the results for the interim periods. The accompanying unaudited consolidated financial statements should be read in conjunction with the audited financial statements for the year ended December 31, 2010. Certain previously reported financial information has been reclassified to conform to the current year period’s presentation. The impact of such reclassifications was not significant to the prior year period’s overall presentation. Cash Equivalents We consider all highly liquid cash investments, with a maturity of three months or less when purchased, to be cash equivalents. Restricted Cash Restricted cash is classified as a current asset when it is expected to be repaid or settled in the next twelve month period. Restricted cash reported on our balance sheet as of June 30, 2011, reflects the assignment during March 2011 of restricted cash to the landowner of one of our former Fluids Division leased facility locations related to agreed repairs to be expended at the facility. Inventories Inventories are stated at the lower of cost or market value and consist primarily of finished goods. Cost is determined using the weighted average method. Significant components of inventories as of June 30, 2011, and December 31, 2010, are as follows: June 30, 2011 December 31, 2010 (In Thousands) Finished goods $ $ Raw materials Parts and supplies Work in progress Inventories $ $ 5 Finished goods inventories include, in addition to newly manufactured clear brine fluids, recycled brines that are repurchased from certain of our customers. Recycled brines are recorded at cost, using the weighted average method. Net Income per Share The following is a reconciliation of the weighted average number of common shares outstanding with the number of shares used in the computations of net income per common and common equivalent share: Three Months Ended Six Months Ended June 30, June 30, Number of weighted average common shares outstanding Assumed exercise of stock options Average diluted shares outstanding In applying the treasury stock method to determine the dilutive effect of the stock options outstanding during the first six months of 2011, we used the average market price of our common stock of $13.09. For the three months ended June 30, 2011 and 2010, the calculations of the average diluted shares outstanding excludes the impact of 1,733,435 and 2,110,024 outstanding stock options, respectively, that have exercise prices in excess of the average market price, as the inclusion of these shares would have been antidilutive. For the six months ended June 30, 2011 and 2010, the calculations of the average diluted shares outstanding excludes the impact of1,783,096 and 2,130,597 outstanding stock options, respectively, that have exercise prices in excess of the average market price, as the inclusion of these shares would have been antidilutive. Environmental Liabilities Environmental expenditures that result in additions to property and equipment are capitalized, while other environmental expenditures are expensed. Environmental remediation liabilities are recorded on an undiscounted basis when environmental assessments or cleanups are probable and the costs can be reasonably estimated. Estimates of future environmental remediation expenditures often consist of a range of possible expenditure amounts, a portion of which may be in excess of amounts of liabilities recorded. In this instance, we disclose the full range of amounts reasonably possible of being incurred. Any changes or developments in environmental remediation efforts are accounted for and disclosed each quarter as they occur. Any recoveries of environmental remediation costs from other parties are recorded as assets when their receipt is deemed probable. Complexities involving environmental remediation efforts can cause the estimates of the associated liability to be imprecise. Factors that cause uncertainties regarding the estimation of future expenditures include, but are not limited to, the effectiveness of the anticipated work plans in achieving targeted results and changes in the desired remediation methods and outcomes as prescribed by regulatory agencies. Uncertainties associated with environmental remediation contingencies are pervasive and often result in wide ranges of reasonably possible outcomes. Estimates developed in the early stages of remediation can vary significantly. Normally, a finite estimate of cost does not become fixed and determinable at a specific point in time. Rather, the costs associated with environmental remediation become estimable as the work is performed and the range of ultimate cost becomes more defined. It is possible that cash flows and results of operations could be materially affected by the impact of the ultimate resolution of these contingencies. Fair Value Measurements Fair value is defined as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date” within an entity’s principal market, if any. The principal market is the market in which the reporting entity would sell the asset or transfer the liability with the greatest volume and level of activity, regardless of whether it is the market in which the entity will ultimately transact for a particular asset or liability or if a different market is potentially more advantageous. Accordingly, this exit price concept may result in a fair value that may differ from the transaction price or market price of the asset or liability. 6 Under generally accepted accounting principles, the fair value hierarchy prioritizes inputs to valuation techniques used to measure fair value. Fair value measurements should maximize the use of observable inputs and minimize the use of unobservable inputs, where possible. Observable inputs are developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs may be needed to measure fair value in situations where there is little or no market activity for the asset or liability at the measurement date and are developed based on the best information available in the circumstances, which could include the reporting entity’s own judgments about the assumptions market participants would utilize in pricing the asset or liability. We utilize fair value measurements to account for certain items and account balances within our consolidated financial statements. Fair value measurements are utilized in the allocation of purchase consideration for acquisition transactions to the assets and liabilities acquired, including intangible assets and goodwill. In addition, we utilize fair value measurements in the initial recording of our decommissioning and other asset retirement obligations. Fair value measurements may also be utilized on a nonrecurring basis, such as for the impairment of long-lived assets, including goodwill. The fair value of our financial instruments, which may include cash, temporary investments, accounts receivable, short-term borrowings, and long-term debt pursuant to our bank credit agreement, approximate their carrying amounts. The fair value of our long-term Senior Notes at June 30, 2011, was approximately $319.9 million compared to a carrying amount of approximately $305.0 million, as current rates are more favorable than the Senior Note interest rates. We calculate the fair value of our Senior Notes internally, using current market conditions and average cost of debt. We have not calculated or disclosed recurring fair value measurements of non-financial assets and non-financial liabilities. During the second quarter of 2011, in connection with the sale ofsubstantially all of our Maritech oil and gas producing properties, we liquidated our derivative contracts by paying $14.2 million to the counterparty. For further discussion see Note F – Hedge Contracts. During the second quarter of 2011, Maritech recorded impairment charges of approximately $9.2 million associated with its remaining oil and gas properties. Throughout the first six months of 2011, Maritech sold approximately 92% of its oil and gas reserves as of December 31, 2010, and is seeking to sell its remaining properties at current market values. Accordingly, all of Maritech’s remaining oil and gas properties as of June 30, 2011, have been reclassified to oil and gas properties held for sale and their net book values have been adjusted to fair value less cost to sell. Fair values are estimated based on current market prices being received for these properties’ expected future production cash flows, using forward oil and natural gas pricing data from published sources. Because such published forward pricing data was applied to estimated oil and gas reserve volumes based on our internally prepared reserve estimates, such fair value calculation is based on significant unobservable inputs (Level 3) in accordance with the fair value hierarchy. A summary of the nonrecurring fair value measurements discussed above as of June 30, 2011 and 2010, using the fair value hierarchy is as follows: Fair Value Measurements as of June 30, 2011 Using Quoted Prices in Active Markets for Significant Other Significant Total Fair Identical Assets Observable Unobservable Year-to-Date Value as of or Liabilities Inputs Inputs Impairment Description June 30, 2011 (Level 1) (Level 2) (Level 3) Losses (In Thousands) Oil and gas properties $ $
